Citation Nr: 0910286	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1. Entitlement to an initial evaluation in excess of 30  
percent for a migraine headache disorder.

2. Entitlement to an initial evaluation in excess of 20 
percent for right shoulder bursitis.

3. Entitlement to service connection for dermatitis (also 
claimed as a facial rash). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to 
March 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied, among other issues, 
service connection for dermatitis, claimed as facial rash. 
This claim was processed by the Benefits Delivery Discharge 
(BDD) unit in Winston-Salem, North Carolina and is now under 
the jurisdiction of the Roanoke, Virginia RO. 

Service connection was granted for migraine headaches and 
right shoulder bursitis. A noncompensable rating was granted 
for migraine headaches and a 10 percent rating was granted 
for right shoulder bursitis, both effective April 2006. The 
Veteran appealed the denial of service connection for 
dermatitis and the ratings for migraine headaches and right 
shoulder bursitis. 

By Decision Review Officer Decision of January 2008, the 
rating for migraine headaches was increased from a 
noncompensable rating to 30 percent, and the rating for right 
shoulder bursitis was increased from a 10 percent rating to a 
20 percent rating, both effective April 1, 2006. On a VA Form 
21-4138 dated in June 2008 and received by the Board in 
July 2008, the Veteran expressed her desire to withdraw her 
appeal for an increased initial rating for migraine headaches 
and right shoulder bursitis, as she was satisfied with the 
ratings granted. 

In a September 2008 Informal Hearing Presentation from the 
Veteran's representative, the representative indicated, in 
pertinent part, that after conversations with her 
representatives, the Veteran decided to continue her appeal 
on the issues of an increased initial rating for migraine 
headaches and right shoulder bursitis. 



Pursuant to 38 C.F.R. § 20.204(c), withdrawal of an appeal 
will be deemed a withdrawal of a Notice of Disagreement and, 
if filed, the Substantive Appeal, as to all issues to which 
the withdrawal applies. Withdrawal does not preclude filing a 
new Notice of Disagreement (NOD) and after a Statement of the 
Case (SOC) is issued, a new Substantive Appeal (SA), as to 
any issues withdrawn, provided such filings would be timely 
under these rules if the appeal withdrawn had never been 
filed. 

Since the statement from the Veteran's representative was not 
received until September 2008, it can not be considered a 
timely refiling of a NOD. See 38 U.S.C.A. § 7105, 38 C.F.R. 
§ 20.302, a NOD must be filed within one year from the date 
that the agency of original jurisdiction (AOJ) mails notice 
of the determination with which disagreement is expressed. 
Since notice of the determination with which the Veteran 
disagreed was issued in May 2006, the September 2008 
statement from the Veteran's representative indicating that 
the Veteran wanted to continue her appeal was not filed 
within one year from the date the AOJ mailed notice of the 
determination. 

The Board will accept the statement from the Veteran's 
representative as an informal claim for an increased rating 
for migraine headaches and right shoulder bursitis, and REFER 
these matters to the RO as new claims. 

Because the appellant has withdrawn her appeal relative to 
the issues of entitlement to an increased initial rating for 
migraine headaches and right shoulder bursitis, they are not 
before the Board for review and will be dismissed. 

In the VA Form 21-4138 received by the Board in July 2008, 
the Veteran also indicated that she had not withdrawn her 
appeal for service connection for a skin condition and her 
appeal for tinnitus. Service connection for tinnitus was 
granted by rating decision of April 2006 and a 10 percent 
rating was granted, effective April 2006. Since the claim for 
tinnitus has been granted, it is not before the Board and is 
not reflected on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required on her part.


FINDING OF FACT

On July 8, 2008, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran that she withdrew the appeal for an increased initial 
rating for migraine headaches and right shoulder bursitis. 

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for an 
increased initial rating for migraine headaches and right 
shoulder bursitis by the Veteran have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the Veteran or by his or her authorized representative. 38 
C.F.R. § 20.204 (2008). The Veteran has withdrawn the appeal 
for entitlement to an increased initial rating for migraine 
headaches and right shoulder bursitis, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration for these claims. Accordingly, the Board does 
not have jurisdiction to review the appeal as to these claims 
and it is dismissed. 





ORDER 

The appeal for an increased initial evaluation in excess of 
30  percent for a migraine headache disorder is dismissed.

The appeal for an increased initial evaluation in excess of 
20 percent for right shoulder bursitis is dismissed.


REMAND

The Veteran seeks service connection for a skin disorder. 

During a contract VA examination conducted by QTC in 
January 2006, prior to service discharge, the Veteran was 
examined for dermatitis /facial rash. It was noted that 
dermatitis and facial rash, including a skin test, had 
existed since 1988. The symptoms were itching, crusting, and 
ulcer formations, with flare-ups as often as two times and 
each flare-up lasting for a month. Topical medication was 
used for more than six weeks. At the time of the examination, 
there was no diagnosis rendered because the condition was 
resolved. 

In September 2007, the Veteran was seen by VA complaining of 
rash on the chest and neck for three days. It was noted that 
the Veteran had a similar history of itchy rash complaints in 
the past. The examination revealed erythematous patchy 
lesions on the anterior of the chest and neck. The assessment 
was contact dermatitis. She was treated with hydrocortisone 
cream. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). However, the Board 
has determined that a VA medical examination must be afforded 
the Veteran, pursuant to VA's duty to assist. McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for dermatitis 
that is not evidenced by the current 
record. The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician. The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether dermatitis was 
caused or aggravated by any incident 
of active military service. 

In stating his or her opinion, 
the examiner must state the 
medical basis for any opinion 
expressed. If the examiner is 
unable to state an opinion 
without a resort to 
speculation, he or she should 
so state. 

c. Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

3. Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for dermatitis. The RO/AMC 
must ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2, above. If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
she and her representative, if there is 
one, should be provided with an 
appropriate Supplemental Statement of the 
Case, and should be given an opportunity 
to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	

_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





